 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouse Foods,a Division of M. E.Carter andCompany,Inc.and Retail Clerks Union, Local1529,AFL-CIO,chartered by Retail Clerks Inter-national Association.Cases 26-CA-5605 and 26-CA-5659March 30, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn November13, 1975,AdministrativeLaw JudgePaul L.Harper issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptionsand briefand has decided to affirm the rulings, findings.' andconclusions of the AdministrativeLaw Judge and toadopt his recommendedOrder,as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Warehouse Foods, a Di-vision of M. E. Carter and Company, Inc., WestMemphis, Arkansas, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as modified below:1.Reletter paragraphs 2, 3, and 4 of the Adminis-trative Law Judge's recommended Order as e. f, andg, respectively, and add the following as paragraphh:"(h) In any other manner interfering with, re-straining, or coercing our employees in the exerciseof their rights under Section 7 of the Act."2.Reletter paragraph 5 of the Administrative LawJudge's recommended Order as paragraph 2.3.Substitute the attached notice for that of theAdministrative Law Judge.'The Administrative Law Judge found that Respondent violated Sec.8(a)(5) by unilaterally instituting the policy of paying time and a half forSunday work and the policy of formal break periods.Although we also findthat Respondent violated the Act in this regard,we. without relying onDewitt Brewer's testimony,base this on the testimony of employees DeyonnParker and Mike Smith who stated that the unilateral changes occurredafter the election.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to furnish the Unionforthwith,upon request, the name, address,birthdate, service date, rate of pay, job classifi-cation, insurance contribution, pension contri-bution, if any, and all other wage and employ-ment information of each employee in thebargaining unit.WE WILL NOT make unilateral changes in wag-es or terms and conditions of employment ofour employees without first notifying and con-sulting with the Union.WE WILL NOT negotiate with the Union in badfaith with no intention upon entering upon a fi-nal and binding bargaining agreement.WE WILL NOT in any other manner fail to bar-gain in good faith with the Union with respect towages, hours, and other terms and conditions ofemployment of the employees in the appropriateunit. The appropriate bargaining unit is:All full-time and regular part-time employees,excluding all other employees including MeatDepartment employees, guards and supervi-sors as defined in the Act.WE WILL NOT lay off any of our employees be-cause of their membership in or activities on be-half of the Union or because they engaged inother concerted activity for their mutual aid andprotection.WE WILL NOT discharge any of our employeesbecause of their membership in or activities onbehalf of the Union or because they engaged inother concerted activity for their mutual aid andprotection.WE WILL NOT interrogate our employees,threaten them with economic reprisal, or makepromises of economic benefit conditioned ontheir abandoning the Union, or in any like orrelated manner interfere with, restrain, or coerceour employees in the exercise of their rights un-der the Act, or to refrain from any and all suchactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theAct.WE WILL forthwith, upon request, furnish theUnion with the name, address, birthdate, servicedate, rate of pay, job classification, insurance223 NLRB No. 75 WAREHOUSE FOODS507contribution, pension contribution, if any, andany and allother wageand employment infor-mation of each employee in the bargaining unit.WE WILL compensate Noah Parker, AllenBradley, and Deyonn Parker for wages deprivedthem becauseof being laid off on January 22,1975.WE WILL compensate Dewitt Brewer for wagesdeprived him because of his 2-day layoff onMarch 10, 1975.WE WILL compensate Alvin Sims for wagesand other benefits deprived him because of hisdischargeon March 8, 1975.WE WILL offer, upon their unconditional appli-cation,to reinstatethe striking employees totheir former jobs, or, if those jobs no longer ex-ist, to substantially equivalent jobs,dismissing,ifnecessary, any replacements, and make themwhole for any loss of pay for the period com-mencing 5days after the date of any such appli-cation.WE WILL bargain with the Union, upon re-quest, in good faith and reduce to writing anyagreementreached.WAREHOUSE FOOD, A DIVISION OF M. E.CARTER AND COMPANY, INC.DECISIONSTATEMENT OF THE CASEPAUL L. HARPER, Administrative Law Judge: Hearing inthe abovecases,with all parties represented, was conduct-ed in Memphis, Tennessee, on August 19, 20, 25, 26, and27, 1975.Consolidated complaint was issued July 31, 1975, alleg-ing violations of Section 8(a)(1), (3), and(5) of the Act,including numerous instances of unlawful interference withthe statutory rights of employees by way of interrogation,threats, and other forms of interference; the unlawful lay-off of four employees and the unlawful discharge of oneother; and unlawful refusal to bargain by refusing informa-tion necessary to conduct meaningful negotiations by uni-laterally changing working conditions, and by bargainingwith no intention of reaching agreementwith the Union.Following the conclusion of the hearing, General Coun-sel and Respondent filed comprehensive briefs.Upon the entire record in this proceeding, upon my ob-servation of the witnesses, and after careful considerationof the briefs, I make the following:FINDINGS ANDCONCLUSIONSRespondent admits, and I find, that Respondent is a cor-poration doing business in the State of Arkansas, with anoffice and place of business in West Memphis, Arkansas,where it is engaged in the retail sale and distribution offood products; during the past 12 months, in the course ofits business operations,it received gross revenues in excessof $500,000; and during the. same period, Respondentpurchased and received products valued in excess of$50,000 directly from sources located outside the State ofArkansas; further, it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Respondentfurther admits, and I find, that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.The Issues1.Whether or not the Respondent made numerous un-lawful threats of economic reprisals and promises of eco-nomic benefits constituting interference, restraint, andcoercion within the meaning of Section 8(a)(1) of the Act.2.Whether or not Respondent unlawfully laid off em-ployees Deyonn Parker, Noah Parker, and Allen Bradley;transferred Vernon Brewer to a less desirable job; suspend-ed Dewitt Brewer for 2 days; and discharged Alvin Sims inviolation of Section 8(a)(3) of the Act.3.Whether or not Respondent unlawfully refused tobargain with the Union by refusing to furnish informationessential to bargaining; unilaterally granting wage increas-es, instituting a formal break system, granting time and ahalf for Sunday work, and otherwise failing to bargain ingood faith, in violation of Section 8(a)(5) of the Act.A. The Violations of Section 8(a)(1)The consolidated complaint herein alleges numerous in-stances of alleged unlawful interrogation of and threats toRespondent's employees by named supervisors and agents.Respondent admits or does not dispute the supervisory sta-tus of these named individuals.Employee Deyonn Parker testified that Store ManagerJohnson, about a week before the election, on January 14,1975, asked her if she had had lunch with the union repre-sentative; and again about 4 days before the election John-son asked her how she felt about the Union. Parker furthertestified that shortly before the election, Assistant StoreManager Harris asked her which way she was going to.vote.Neither Johnson nor Harris was called by Respon-dent to testify. I draw the permissible inference that theirtestimony, had they been called on to testify, would havebeen adverse to Respondent's case. I find the foregoinginterrogation by Respondent's supervisors to constitute aviolation of Section 8(a)(1) of the Act.The General Counsel additionally alleged that Respon-dent unlawfully threatened Parker that he would be laidoff because of the Union. In support of this allegation Par-ker testified that about a week before the election Johnsoncalled together several of the employees and told them"that business was slowing up and he said that if the unioncame in that he would have to lay some of us off." I findthis statement, in context with all the other unfair laborpractices engaged in by this employer, to be violative ofSection 8(a)(1) of the Act.TheGeneralCounsel contends that Respondent,through Store Manager Johnson, on or about July 8, 1975,at the home of Assistant Store Manager Harris, promisedemployee Harrison additional benefits and further employ-ment if he would abandon the strike (which began May 30,1975, and was still in progress at the time of the hearing); 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDthreatened Harrison with loss of further employment if hedid not abandonthe strike;and warnedHarrison of thefutility ofengaging in union activity by telling him Respon-dent would not sign a contract withthe Union.In support of this allegation the GeneralCounsel pre-sented the testimonyonly of Harrison. Again it is notedthat Johnson and Harris didnot testify.Harrison statedthat Johnson,upon prearrangement,met him at Harris'home during late eveningon July 8,1975. In assessing theuncontroverted testimony of Harrison it isnecessary tonote thatadmittedlyHarris is not only a long-time friendof Harrison but also is the person from whom Harrisonobtained his union card in the first place.Johnson, accord-ing to Harrison,started the conversationby saying to Har-rison thathe didn'thave anyhard feelingstowards theemployees on strike becausehe felt theyhad been misledby the unionrepresentative;that firstthe employees wenton strike"because of the hours"and he"increased ourhours"and then they went on strike"because of the wag-es" and he "increased our wages"and now theemployeeswere going on strike "because of the benefits."Harrisontestified that Johnson said"benefits wouldn'thelp (Harri-son)" because he had "worked in the store too long." I canfind nothing in this testimony to constitute an unlawfulpromise of benefits conditioned on Harrison's abandoninghis interestor activity in the Union. Accordingly I shallrecommend this portion of the complaint be dismissed.With respect to the allegation that Respondent warnedHarrison of the futility of engaging inunion activity bytelling him Respondent would not sign a contractwith theUnion,Harrison testified that during this sameJuly 8 con-versation Johnson told him "the company had no intentionof signing a contract" with the Unionand that he"wasn'tgoing to let the Union run him out of business."There isno reason for me to disbelieve Harrison's testimony in thisregard and I find that Johnson made the statements dis-closed byHarrison's testimony. I further findsuch state-ments to be violative of Section8(a)(1) of the Act.Harrison further testifiedthatJohnson,on the day theemployees went out onstrike,told him that he (Harrison)was fired.Also that atan employee meeting justbefore thestrikeMr. Felt stated that "he was not going to ask me notto go out [onstrike] butwhen I left I was going to befired."I find both remarks to be threatening and coerciveand in violation of Section8(a)(1) of the Act.With reference to the allegation that Respondent threat-ened Harrison with loss of"further employment"Harrisontestified that duringthe July 8 conversationJohnson said"other managersprobably wouldn'thire us because wewere trouble makers and that when we see we can't get ajob even at Kroger"-that the Union couldn'tget us em-ployment but that"we would haveto go to thecompaniesand ask. . . if they havea job openingfor us to work." Ican find nothing in this testimony to show Respondentattempted or intended to attemptto blacklist its employeesor to impede their future employmentin any manner. Ac-cordinglyI shall recommend this portionof the complaintbe dismissed.Employee Columbus Joyce testified that before hejoined the strike sometimein July 1975, Johnson came upto him in the store andtold him if he walked out Mr. Feltsaid "when you walk out that means your job." He testifiedthat "Actually he [Johnson] said if I walked out I wasfired."Alvin Sims testified that several weeks before the elec-tion Johnson came up to him in the store and asked how hewas going to vote in the election;also that Johnson said"some employees would be leaving when the union camein." Further that on the day of the election Johnson againapproached him and asked how he was going to vote.Employee Mike Smith testified that sometime in No-vember t or December 1974, a month or so before the Jan-uary 14 election, Johnson approached him at his work sta-tion and after a few derogatory remarks about the Uniontold Smith "and I'll tell you what, Mike, if y'all do vote theunion in I will be a bad mother fucker .. .." He furthertestified that sometime in December Assistant Store Man-ager Vickers came up to him and after asking him how hewas going to vote in the upcoming election said"I'll tellyou what, if you vote for the union I'm going to whip yourass and that's all that was said."Smith also testified to stillanother conversation with Johnson, this time in April 1975,shortly before the strike vote meeting, Johnson, accordingto Smith, came up to him in the store and after telling himthe meat department had voted the union out said "Mike,you need to get on the winning side because I'm going towin this thing and, if I (Smith) get with the Company thattheCompany would take good care of me and that Ishould be a Company man. Then he went on to say that hehad chains and sticks in his car to take care of the Unionpeople because he was bad and that was right down hisalley."Employee Vernon Brewer testified that in January 1975,a week or so before the election, Johnson called together afew of the employees, including Larry and Archie Blocker,Brewer'sbrother, and himself, and told them that "theUnion was no good, and that before he would let a Unioncome in the store,Mr. Bill[Felt]would close the storedown." Brewer further testified that during the strike John-son approached him on the picket line and told him he"might as well take [his] money out of the Credit Union,because [he] wasn't coming back to the store." A day ortwo later Assistant StoreManager Vickers approachedBrewer on the picket line and after Brewer refused to standstill for a picture Vickers told him, according to Brewer,"to go ahead on that (he) wouldn't be coming back in thestore,anyway."Employee Dewitt Brewer testified that sometime in Feb-ruary 1975, after he had receiveda raisefrom $3.50 anhour to $3.65 an hour, he spoke to Johnson as he passed hiswork station and thanked him for the raise.Johnson retort-ed, according to Brewer, "Dewitt, I'm not mad at you... .But, ifonly you couldget itout of your head that we don'tneed a Union. . . . Because, you would have a job here aslong as the store was standing."In still another conversation in February 1975, Johnsonaccording to Brewer's testimony, talked to him about anew company insurance program and remarked that heWherever testimony refers to events in November 1974, or before the6-month period of limitations under 10(b) of the Act,Imake no findingsconcerning such events. WAREHOUSE FOODS509knew Brewer preferred the union insurance but that "Mr.Felt told [him-Johnson] that he wasn't going to sign acontract" with the Union and that Brewer needed insur-ance "simply because you have a family. And you alsoneed it for yourself."After Brewer returned to work from a 2-day suspension,discussed herein below, he was approached by AssistantStore Manager Harris who said "Dewitt, Charles [Johnson]told me man. He said probably if he keeps laying you offfor a couple of days, you'll get the Union off your mind."SometimeinMarch or April, shortly before the strikevote, Brewer had a conversation in the store with Supervi-sor Ingram. According to Brewer, Ingram asked him not toattend the strike vote meeting stating "If no one attendedthe strike vote, then there wouldn't be no strike." Brewerfurther testified that Ingram told him "if we voted for strik-ing and walked out, we would automatically lose ourjobs"; that Ingram said he would bring employees in fromplaces outside West Memphis, Arkansas.Brewer testified that just a few days before the strikevote meeting Assistant Store Manager Harris took him tolunch and on the way in Harris' car, Harris told him John-son had put him up to taking Brewer to lunch for the pur-pose of finding out what the Union was going to do. AfterHarris and Brewer returned to the store Johnson ap-proached him in the store and while taking him for a ridein a "1975 Continental" told him "that Mr. Felt said theUnion wasn't going to come in, if I would keep the Unionout I wouldn't have to worry about my job. I would have ajob as long as the store stands."Sometime inMay, several days before the strike beganon May 30, Brewer testified that Harris phoned him duringthe middle of the night and asked him to come to the storeto talk with Store Manager Johnson. Johnson brought himto the office. Several other employees were present. Ac-cording to Brewer, some or all of them had been drinking.Brewer testified that Johnson, after telling him "if theUnion don't come in, [he] would be making a good salary"and subtly suggesting Brewer might be in line for promo-tion, and after Brewer expressed lack of interest, then toldhim "if theUnion didcome in,he would be on my backeverytime I turn around."Brewer testified concerning another conversation withJohnson on June 28, after the strike had been in progressabout a month. According to Brewer, Johnson approachedhim on the picket line and, after remarking that he, Brewer,Union Representative Underwood, and himself were "eat-ing good" stated "But the rest of them are starving." "Theunion men are misleadingy'all.Y'allmight as well comeon back in the store and start working, because Mr. Felt isnot going to sign a contract."On August 22, 1975, according to the testimony ofUnionRepresentativeUnderwood, corroborated by Brew-er, Johnson drove up to them on the picket line in hispickup truck and hollered to Underwood that "if it is thelast thing I do before I leave West Memphis, I'm going tokill you."I find the above conduct described in the testimony ofJoyce, Sims, Smith, Vernon and Dewitt Brewer, and Un-derwood to constitute interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act.The Arrest of Union Representative UnderwoodRobert L. Harper, chief of police of West Memphis, Ar-kansas, and Police Lieutenant John E. Franchere, Jr., testi-fied concerning this event which occurred at the picket lineon June 28, 1975. Both Harper and Franchere impressedme asbeing forthright witnesses and I fully credit theirtestimony. The facts are these. While Underwood was per-forming his duties on the picket line, a reserve deputy, aMr. Hardin, who worked part-time for Respondent as asecurity guard, approached employee Dewitt Brewer whowas standing near Underwood, and asked Brewer to handover a camera which Brewer had in his possession. Brewerdeclined and Hardin told him, according to the undisputedtestimony of both Underwood and Brewer, which I credit,unlesshe handed over the camera he would have him ar-rested. Hardin then left the picket line. Shortly afterwards,the police officers arrived. Apparently out of the immedi-ate presence of the officers, Hardin and Brewer engaged inan argument and exchanged profanities. When the policeofficers approached the group, apparently the argumenthad subsided and according to Police Chief Harper he in-quired of Hardin if he still intended to make an arrest andthat Hardin replied "I'll give him another chance." Beforethe police could leave the scene, however, Store ManagerJohnson arrived on the scene and, according to both Har-per and Franchere, addressed Hardin, stating "You're aDeputy Sheriff. You saw what he did, arrest him." At thispoint the arrest was made.The question presented is whether or not Johnsoninsist-ed on the arrest of Underwood for the purpose of degrad-ing his standing with the employees he was endeavoring torepresent. If so, does such conduct constitute a violation ofSection 8(a)(1) of the Act. Based on the undisputed testi-mony (Johnson did not testify), especially that of the policeofficers, it is clear to me that just before Johnson appearedon the scene the argument over the camera had not onlysubsided but Hardin had decided to do nothing about theincident. Police Chief Harper credibly testified he had toldthe crowd to break up when Johnson suddenly appearedand demanded Underwood's arrest. There is no question inmy mind but that Johnson seized the opportunity to em-barrass Underwood and cause him to lose face in the pres-ence of employees he was directing on the picketline. Inreaching this conclusion I have taken into accountJohnson's flagrantly hostile conduct with respect toRespondent's employees' union activities. I further findthat Johnson's conduct on this occasion was violative ofSection 8(a)(1) of the Act.B. The Violations of Section 8(a)(3)1.The layoff of Deyonn and Noah Parker and AllenBradleyDeyonn Parker was employed as a regular part-timecashier. She was laid off on January 22, 1975, along withNoah Parker and Allen Bradley. She was recalled to workon March 25, 1975. As noted elsewhere above, Parker testi-fied that about a week before her layoff Store ManagerJohnson, at an employee meeting at the store, stated that if 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheUnion came in the Respondent would lay off someemployees. I have already found this prediction by John-son to constitute a violation of Section 8(a)(1) ofthe Act.Deyonn Parker had been active in the Union prior to thelayoff and, although some form of seniority was apparentlyobserved in making the layoffs,I find that the Respondentwas at least partially motivated by union considerations inselecting the employees to be laid off.Although Respondent claimed slack business as a reasonfor the layoff it failed to produce any convincing evidenceof this contention,and, as the layoff occurred within abouta week after Johnson's prediction,Ibelieve,and find, thatthe layoff itself,as well as employee selection,was unlaw-fullymotivated and in violation of the Act.The case of Noah Parker is even more convincing thanthat of Deyonn Parker. Noah Parker had also been activein the Union and about 3 to 5 days before the January 14election,according to his testimony,Store Manager John-son approached him at his work station and asked if Parkerwanted the Union to come in the store and if he had at-tended union meetings.When Parker answered in the affir-mative,Johnson, according to Parker's credited testimony,told him that if the Union came in his hours would be cutor he would be laid off. Based on their uncontrovertedtestimony I find Noah Parker was laid off between January22 and March 5, 1975, in violation of Section 8(a)(3) of theAct.Although the General Counsel presented no evidenceconcerning Allen Bradley, it is admitted by the Respon-dent that he was laid off on January22, 1975,along withDeyonn and Noah Parker. As I have found the layoff tohave been unlawfully motivated,I find Bradley's layoff tohave been violative of Section 8(a)(3) of the Act.2.The transfer of Vernon BrewerThis employee was employed as a regular part-time em-ployee in Respondent'sWest Memphis,Arkansas, store.The General Counsel contends that Brewer was transferredfrom his job in the produce department to "up front" as asacker.There is insufficient evidence in the record to sup-port this allegation.Although Brewer was active in theUnion,signed a union card,got signed cards from otheremployees, and otherwise was active in supporting theUnion,there is no evidence to show this had anything todo with the so-called transfer. Credible evidence on therecord reveals that employees were hired for more or lessgeneral duties in the store including stocking merchandise,sacking groceries,etc.Brewer seems to have been treatedin this respect no different from other employees. More-over,at the time he was put on sacking duties Brewer testi-fied that Store Manager Johnson gave no explanation forthis action.As there is insufficient evidence to support thisallegation I recommend this complaint allegation be dis-missed.3.The2-day suspension of Dewitt BrewerThis actionby theRespondent in suspending this em-ployee is related to the discharge action against Alvin Sims,discussed hereinbelow.Brewer, at the time of his suspension, was employed as afull-time stocker. He was subjected, as noted hereinabove,to numerous acts of interrogation and threats by admittedsupervisors of the Respondent. Brewer's active support ofthe Union was well known to these supervisors. Brewer waspresent on the occasion of Alvin Sims' discharge on March8, 1975. He had accompanied Sims to Johnson's office atSims' request. Sims had been told by his supervisor onMarch 7 to report to Johnson the following day, March 8.During the discharge interview with Sims, in Brewer's pres-ence, Johnson told Sims he would not have been fired if hehad come to Johnson's office alone (without the companyof Brewer). On returning to work on March 10, 1975,Brewer wasapproached by Johnson who told him, accord-ing to the credited testimony of Brewer, that Mr. Felt hadgiven Johnson authority to fire Brewer, but that sinceBrewer was a good worker he was only suspending him for2 days. When Brewer asked for a reason, Johnson, accord-ing to Brewer, said "if only [he, Brewer] could stop interfer-ing with other people's problems, trying to settle them, seehe never would have laid me off. He said but, he was sus-pending me for two days for insubordination." Brewer tes-tified that when he returned to work after the 2-day sus-pension, Assistant Store Manager Harris approached himand said "Dewitt, Charles [Johnson] told me man. He saidprobably if he keeps laying you off for a couple of days,you'll get the Union off your mind." Based on this testimo-ny I find that Brewer's 2-day suspension was in violation ofSection 8(a)(3) of the Act.4. The dischargeof Alvin SimsAlvin Sims was employed as a regular part-time sacker.He had beenemployed byRespondentabout 2-1/2 years.He was one of the most active union adherents and servedas the Union's observer in the January 14 election.There ismuch testimony in the record concerning whether or notSims was fired on March 7 for refusing his supervisor'sinstruction to rack bottles or was told to go home andreport to Store Manager Johnson the following day. Itseems unnecessary to resolve this question since I find thatwhether Sims was firedMarch 7 orjust sent home withinstructions to report to Johnson the next day, that he wasdefinitely terminated March 8, 1975. TheRespondent con-tends Sims was fired because he did not report in at hisusual reporting time of 10 a.m. Sims of course consideredthat he had been fired the precedingday and that he hadbeen instructed to see Johnson because he might be consid-ered for reemployment.Vickers,the supervisor who had sent Sims home withinstructions to see Johnson the next day, testified both heand Johnson considered Sims had quit when he did notreport at his regularly scheduled work time of 10 a.m.However,when Sims arrived just before 12 noon and wasinterviewedby Johnsonin the presenceof Vickers andDewitt Brewer nothing was said to Sims about quitting.Instead,according to Sims,and corroborated by Brewer,Sims was discharged for bringing along Brewer to the inter-view with Johnson.Respondent's president,Felt, testifiedthat "Had Mr. Sims come in, he would have been asked tosee the store manager,and given him a reasonable explana- WAREHOUSE FOODStion for his failure to comply with specific orders. Hewould have probably been disciplined by getting laid off aday or two, or some such thing, and not been fired." Thecredible evidence of record establishes that Sims was dis-charged on March 8, 1975, not for his refusal to followinstructions to rack bottles the preceding day, but ratherbecause of his known union support and further becausehe had brought along with him to the interview with John-son one of the staunchest union supporters, Dewitt Brewer.Ifind that Sims was discharged in violation of Section8(a)(3) of the Act.C. The Refusal To Bargain in Violation of Section 8(a)(5)The General Counsel contends that Respondent violatedSection 8(a)(5) of the Act by (1) refusing to furnish request-ed information necessary for intelligent bargaining such asemployees' rates of pay, hiring dates, ages of employees,existing pension plans,insurance plans, and similar mat-ters; (2) unilateral increases in wages of employees in thebargaining unit without consultation with the Union, andother changes such as initiating formal break periods andpaying time and a half for Sunday work, all without noticeto or consulting with the Union; and (3) bargaining in badfaith withno intentionof entering into any collective-bar-gaining agreementwith the Union.With respect to the allegations that Respondent unlaw-fully refused to furnish the Union certain requested infor-mation essentialto bargaining there is considerable testi-mony in the record, principally that of UnionRepresentative Jennings and Respondent's president, Felt.The Union was certified by the Board as exclusive bar-gaining representative on January 22, 1975. Jennings testi-fied that on. January 30, 1975, he addressed a letter to theRespondent requesting certain information for bargainingpurposes, including a list of the names of employees in thebargaining unit, their seniority dates, rates of pay, copy ofcurrent insurance programs, retirement plans, profit shar-ing, holidays, vacation policies, and any other existing ben-efits. Similar letters requesting this same information weresent to Respondent on March 17 and April 4, 1975. In theApril 4 letterJennings requested a meetingto be held inthe union office on April 9, 1975. The meeting was held onthat date but in the office of the Federal Conciliation andMediation Service. Only Felt and Jennings were present.Jennings testified he again requested Felt to submit therequested information. Felt admitted such requests weremade. When asked Respondent's position regarding fur-nishing the Union with the requested information, Felt tes-tified that the Union already had some of the informationand "certain other information they desired was readilyavailable to them . . . ." Felt referred to a list of the em-ployees which he then admitted was the election eligibilitylist.As to the Company's insurance program Felt stated"everybody had a little pamphlet. So, there wasn't much inthe way of information that they need to enter into negoti-ations." Felt further admitted that he had not given theUnion any requested information in response to theUnion'swritten requestsof January 30, March 17, andApril 4. In response to a question concerning this matterby counsel for General Counsel, Felt stated "They asked511me for information that was not relative to the negotia-tions."Jennings credibly testified that the delay from the elec-tion on January 14 to April 4 to request a meeting with theemployer was occasioned by his desire to first obtain therequested wage data, etc., "in order to formulate a propos-al." At the April 9 meeting Jennings, according to his testi-mony, asked Felt if he had brought along any of the re-quested information. He testified that Felt said he had notand furthermore "had no intention of giving us any infor-mation about employees in the bargaining unit at Ware-house Foods." Jennings stated he explained to Felt whysuch information was necessary before meaningful bar-gainingcould be conducted, but that Felt replied "he feltthat all this [requested] information was personal and con-fidential. If the Union wanted any of this information, theycould go to the employees and talk (sic) each individually,and get this information. They [Respondent] would notsupply us with this."A second meeting was held between Jennings and Felton May 5, 1975, in the Federal mediator's office. This timethe Federal mediator was present as wellas several em-ployees, including Dewitt Brewer. Once again Jennings, ac-cording to his testimony, requested the information he con-sideredessentialtointelligentbargaining.Jenningstestified that Felt "Once again, he [Felt] told me that if theUnion wanted to get this information, they could get itfrom the people. He felt that it was confidential, and it waspersonal. He would not give us any of the information."The Union submitted a contract proposal to the Respon-dent at this May 5 meeting but since this is related to theallegation of broad bad-faith bargaining this subject will bediscussed hereinafter in a separate section.The third meeting between the parties occurred on May8, 1975,againat the Federal mediator's office. The Union'sSoutheasternDivisionRepresentativeFrankDiningerjoined the union group. Employee Dewitt Brewer wasagain present along with employees Mike Smith and Co-lumbus Joyce. At this meeting Felt furnished the Union,for thefirst time,only the names of employees with hiringdates.Despite the lack of information requested by theUnion an effort was made to negotiate a bargaining agree-ment. The Union, once again, repeated their request fordata on wages, insurance, ages of employees, pensionplans, etc. The Respondent continued its adamant positionin refusing to furnish such information.The fourth meeting took place at the usual location withpretty much thesamepersons present. At all meetings Feltwas alone in representing Respondent. At this meeting Felthanded Jennings a slip of paper which showed the rates ofpay in one column and the number of employees in anopposite column currently receiving such rates. The docu-ment,apparentlya legal-sizeledger sheet torn in half, ex-emplifies Felt's completely uncooperative attitude towardsfurnishing the Union with any necessary information es-sential tointelligentand meaningful bargaining.The next meeting before the May 30 strike occurred onMay 29. The personnel attending were pretty much thesame.At this meeting the Respondent submitted a writtencounterproposal. According to Jennings "The proposal giv-en to us by Mr. Felt, was something entirely different from 512DECISIONS OFNATIONALLABOR RELATIONS BOARDwhat we agreed to originally." The strike began May 30,1975, and was still in progress at the time of the hearing.Concluding Findings Concerning the Refusal to FurnishInformationInCowles Communications, Inc.,172 NLRB 1124 (1968),the Board stated:The lawisclear and well settled that"wage andrelated information pertaining to employees in thebargaining unit should,upon request,be made avail-able to the bargaining agent without regard to its im-mediate relationship to the negotiation or administra-tion of the collective-bargaining agreement."As suchinformation concerns the case of the employer-em-ployee relationship,it ispresumptivelyrelative and "aunion is not required to show the precise relevance ofit,unless effective employer rebuttal comes forthInN.L.R.B. v. Yawman& Erbe Manufacturing Co.,187F.2d 947,949, the court stated:Since the employer has an affirmativestatutory dutyto supply relevant wage data,his refusal to do so is notjustifiedby theUnion's failure initially to show therelevance of the requested information.The fact that the Union could have obtained some of therequested information from the employees,orothersources,is no defense to Respondent's refusal? Apart fromthe burden and delay inherent in a requirement to canvassthe unit employees is the Union's need for assurance of thecompleteness and accuracy of the information sought.I find,based on the above-describedcircumstances, thatRespondent's conduct in refusing the Union's legitimaterequests for information essential to bargaining constitutesa violation of Section8(a)(5) of the Act.D. The Unilateral Changes in Wages and Other Conditionsof EmploymentRespondent does not dispute the fact that raises weregranted to its employees during the critical period after theunion certification on January22, 1975.A document re-flecting the employees'pay raises over a period of severalyears was placed in the records by the Respondent (Resp.Exh. 1). It reveals,in conformity with Felt's own testimony,a rather sporadic and unscheduled timing as well as varietyin the amounts given to each employee.The basis for raisesis explained in Felt's testimony.He testified that in "Indi-vidual situations where an individual performs,merits areraised or increase of responsibility,etc.,may bring aboutraisesmore frequently and of course, it reflects as mucheconomics of the times,the rate of inflationin this countryduring the last couple of years was farther off than one willtell you so, our wages try to reflect this as well as the otheraspects of it." When asked by counsel for General Counsel2Building Construction Employers Associationof Lincoln. Nebraska andM.W. Anderson Construction Co..185 NLRB34. 37 (1970). Also S. H.Kress & Company,180 NLRB 1615 (1954).if the Union had been notified or consulted about the rais-es Felt admitted the first and only such information wasgiven to the Union on May 20, 1975, on a scrap of paper(G. C. Exh. 5) showing current rates of pay and the numberof employees receiving such rates. Felt was interrogated bycounsel for General Counsel, after identifying the exhibitas follows:Q. Is that the wage information?A. This is the wages that we're paying, yes.Q. This is themanner inwhich the wage informa-tion was givento the Union?A. That's correct.Based on the above-described facts I find that the Re-spondent unilaterally, without notice to or consultationwith the Union, granted wage increasesto practically all ofthe unit employees on several occasions after the Unionwas certifiedas exclusivebargaining representative of suchemployees.InChatham Manufacturing Company,172 NLRB 1948(1968), the Board stated:SinceRespondent was under an obligation to bar-gain collectively with the Union at all relevant times,the ensuing wage raises,though given pursuant toRespondent's established merit policyand not as part ofits antiunioncampaign, were in contravention of theobligation under Section 8(a)(5) to bargain collectivelywith the Union in respect to wages and other condi-tions of work, because given unilaterally without noti-fying or consulting with the Union in advance. [Em-phasis supplied.]I find these principles applicable to the subject case andfind the above-described conduct of Respondent to be vio-lative of Section 8(a)(5) of the Act.The General Counsel further contends that Respondentunilaterally changed other conditions of employment,specifying the initiation of time and a half for all Sundaywork and theinstitutionof formal break periods. In sup-port of theseallegationsGeneral Counsel presented the tes-timony of employees Deyonn Parker and Mike Smith. Par-ker testified she started receiving time and a half forSunday work sometime in December 1974. Smith placedthe time he started receiving this new benefit sometime inFebruary 1975. Respondent's president, Felt, testified thatitwas mostly regular part-time employees who worked onSundays and they had received time and a half at leastsinceNovember 1974, several months before the unionelection.Further Smith testified that in January or Febru-ary 1975, after theelection, Store Manager Johnson initiat-ed formal break periods in the morning and afternoon, thatbefore then the employees were allowed breaks only afterperforming arduous tasks such as unloading a truck.Employee Dewitt Brewer testified about the new benefitsof time and a half on Sunday and formal break periods butplaced the timing during the union campaign but beforethe election. I find such credited testimony sufficient tosustain thecomplaint allegations in this regard and that bytaking suchunilateralaction Respondent violated Section8(a)(5) of the Act. WAREHOUSE FOODSE. The Allegation of Bad-Faith BargainingAs stated above the Union was certified January 22,1975. Also shown above is the fact that from January 30untilMay 29, 1975, the Union made numerous requests,orally and in writing, for information necessary to bargainintelligently and the further fact that Respondent consis-tently, with minor exceptions noted, refused to supply thisneeded information. I have already found such conductviolative of Section 8(a)(5).The first bargaining meeting of the parties occurred onApril 9, 1975. Thereafter the parties met on May 5, 8, 20,and 29, 1975. The employees went out on strike on May 30,1975. The General Counsel contends Respondent met withthe Union on these occasions with no intention of enteringa final and binding bargaining agreement.It is also con-tended the strike was caused by the Respondent's unfairlabor practices.At the May 5 meeting the Union submitted its contractproposals to Respondent. At the May 8 meeting union rep-resentatives asked Respondent's president, Felt, if he hadgone over the union proposal and if he had any counter-proposals of his own. In this connection Jennings crediblytestified:Mr. Felt said that he had time to look the proposalover, but there was nothing in there the Companycould agree to. He felt that the contract certainly wasnothing, that the Company could live with, and wouldnot agreeto anything. We asked if he had any propos-al of his own, and he said that he had none.The only agreement reached at this session was an agree-ment to meet again on May 20, 1975.The parties met as scheduled on May 20. This meetingturned out to be the lengthiest of the several meetings be-tween the parties. The Union's contract proposals were dis-cussed "item by item." Felt, according to Jennings, and notdisputed by Felt, took the position that under no circum-stances would Respondent consider a pension plan andalso that he did not consider Respondent under any obliga-tion to provide its employees with the type of insuranceproposed by the Union.The Union's proposal contained some 20 articles withapproximately 75 subtitles covering the usual range of bar-gaining subjects.The onlyagreements reached were theinsubstantial provisions relating to such matters as descrip-tion of the unit, cooperative relations between the parties,subtitled (E), (F), (G), and (H) of article V dealing withpromptness of processing grievances;preventing grievancediscussions from interfering with the orderly operations ofthe store, I0-day limitation on submitting grievances con-cerning discharges, and agreement that the Employerwould not contract with employees in conflict with theterms of the Union's proposal. However, even these subsid-iary agreements became unrooted when Respondent re-fused to agree with the proposed grievance procedure itself.Negatively the parties agreed to delete certain provisions ofthe proposal,including article VI dealing with strikes andlockouts. The Union's position was that this deletion coun-terbalanced the lack of a grievance procedure provision.The parties also agreed to article VII entitled "Wages" and513articleVIII entitled "Working, Conditions" but whichmerely provided for thestatusquo regardingwages,hours,overtime,holidays, etc. Also such items as probationaryperiod,leave ofabsence, vacations, maintenance of bene-fits,and "Separability" were agreed upon.Matters such as checkoff of dues, pension and insuranceplans,wages, and grievance proceduresremained in dis-agreement.The parties agreed tomeet againon May 29,1975.At thislastmeetingbefore the May 30 strike the Re-spondent submitted a counterproposal to the Union. Ac-cording to Jennings' testimony, which I fully credit overthat of Felt,3 Respondent's counterproposal contained pro-visions on matters already agreed upon by the parties to bedeleted. Thus the counterproposal reinserted a previouslydeletedmanagement-rights clause; the no-strike-no-lock-out provision also previously deleted by the parties.Signifi-cantly, although Respondent reinserted the no-strike-no-lockout provisions, it did not propose any form of griev-ance procedure provision.Concluding Findings as to Bad-Faith BargainingBased on all the testimonial and documentary evidencein the record, including Respondent's unlawful interroga-tion and threats, especially its threat never to sign a con-tract with the Union; its continual and adamant refusal tofurnish information to the Union necessary for the purpos-es of bargaining; its unilateral actions and failure and re-fusal to consult the Union concerning changesin its em-ployees' wages and other conditions of employment; andits rescinding proposals already agreed upon and submit-ting a counterproposal with management-rights provisions,no-strike-no-lockout provisions, but without any griev-ance-procedure provision; in short, its totality of conductthroughout the Union's campaign, representation election,and postelection and certification period, is convincing evi-dence the Respondent Employer herein never intended toenter into a good-faith bargaining relationship with theUnion as it was lawfully required to do after the Union wascertified by the Board as exclusive bargaining representa-tive of its employees.Although an employer's obligation to bargain does notcompel either party to agree to a proposal or require themaking of a concession, it does contemplate, as the Boardand the courts have uniformly held, a willingness to enterthe discussions "with an open mind and purpose to reachan agreement consistent with the respective rights of theparties."Essentially the "ultimate issue whether the Com-pany conducted its bargaining negotiations in good faithinvolves a finding of motive or state of mind which canonly be inferred from circumstantial evidence." 5 It is alsonot without significance that in submitting its counterpro-posal to the Union on May 29, 1975, the Respondent notJFelt's testimony was characterized by such self-serving declarations thatit has very little evidentiary value.Where his testimony differs from other-wise credited testimony I discredit it.4 L. L. MajureTransportCompany v.N.L.R.B.,198 F.2d 735, 739 (C.A. 5.1952).`N.L.R.B.v.Reed&PrinceManufacturingCompany,205 F.2d 131, 140(C.A. 1). cert.denied 346U.S. 887. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly withdrew from previously agreed-upon proposals butalso conspicuously absent from such counterproposal wasany provision for a grievance procedure to counterbalanceproposed provisions for a no-strike-no-lockout clause aswell as a management-rights provision.'The Respondent argues,in its brief,that although thegeneral rule is that a unilateral change in wages or workingconditions,without first consultingthe Unionand grantingitan opportunity to negotiate,isa violation of Section8(a)(5), nevertheless there are certain notable exceptionsto the general rule,citingN.L.R.B. v.Ralph Printing &Lithographing Company,433 F.2d 1058 (C.A. 8, 1970).There the court noted"Where there is a well-establishedcompany policy granting certain increases at specific timeswhich is part and parcel of the existing wage structure, thecompany is not required to inform the Union and bargainconcerning these increases."The fallacyof such an argu-ment is immediately apparent.Here the Respondent hadno well-established policy regarding pay raises beyond itsadmitted ratherlaissefairepolicy of selecting certain em-ployees from time to time and granting them merit increas-es.Respondent further argues that the transcript of recordherein is devoid of any testimony which reflects the Unionmade a demand of Respondent to negotiate over"the wageincreases,the change in pay for Sunday work,or ques-tioned the so-called change inbreak periods." The shortanswer to this argument,of course,is the fact that Respon-dent made such unilateral changes without notifying orconsulting the Union and the Union had no opportunity tomake any demand exceptexpost facto.It is hardly likelytheUnion would seek to have such wage increases andother benefits rescinded.I find equally fallacious Respondent's argument that itfurnished"all the information requested of it."The evi-dence of record reveals just the opposite,as already dis-cussed in detail above.Nor can I agree with Respondent'sassertion that "The totality of Respondent's conduct amplysupport a conclusion that it bargained in good faith,"citingWCUERadio,Inc.,209 NLRB 181 (1974), andAmericanExpressReservation, Inc.,209 NLRB 1105 (1974). The citedcases are factually inappositeto the subjectcase. InWCUEthe issues involved were those of"surface bargain-ing" without any allegation of other related unfair laborpractices.Moreover,itwas found in that case that"Respondent's conduct as a whole and(consideration of)the Union's own actions. . .did not constitute bad faithbargaining."Again,inAmerican Expressthe cited case isdevoid of background related unfair labor practices. It wasfound Respondent had engaged merely in "hard bargain-ing" but not in violation of Section 8(a)(5) of the Act.Finally Respondent urges that"those independent viola-tions do not necessarily require a finding that the totalityof the party's conduct evidences a refusal to bargain ingood faith,"citingN.L.R.B. v. Advanced Business FormsCorp.,474 F.2d 457 (C.A. 2, 1973).In the cited case theBoard found the totality of the employer's conduct consti-tuted a violation of Section 8(a)(5). (194 NLRB 341.)The U.S. Court of Appeals, Second Circuit, reversed the6 SeeValley Oil Co.,Inc., 210 NLRB 370 (1974):Columbia Tribune Pub-lishing Co.,201 NLRB 538. 552(1973).Board holding that "the Company did not allow its dislikefor the Union to effect its conduct at the bargaining table.Accordingly, we believe that its [other] unfair labor practic-es carry little, if any, weight in proving a violation of Sec-tion 8(a)(5)." I have found the opposite to be true in thesubject case, based on all the factual circumstances estab-lished by credited testimony in the record. I find no argu-ment by Respondent, regarding such factual circum-stances, to be persuasive of a contrary finding.F. The Nature of the StrikeThe General Counsel contends that the strike commenc-ing on May 30,1975, was caused by the Respondent's un-fair labor practices.Ihave found that the Respondent hasengaged in numerous,flagrant,and pervasive violations ofthe Act and it is clear to me that there was a causal connec-tion between the unfair labor practices and the decision tostrike.Accordingly,I find the strike commencing May 30,1975, an unfair labor practice strike.Based on all the above considerations I find that theRespondent herein failed and refused to bargain in goodfaithwith the Union in violation of Section 8(a)(5) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend Respondent be re-quired to comply with the recommended Order set forthbelow requiring Respondent to cease and desist from saidunfair labor practices, and to take certain affirmative ac-tion which will effectuate the policies of the Act.'CONCLUSIONS OF LAW1.Respondent, Warehouse Foods, a Division of M. E.Carter and Company, Inc., is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.Retail Clerks Union, Local 1529, AFL-CIO, char-tered by Retail Clerks International Association (Union),is a labor organization within the meaning of Section 2(5)of the Act.3.All full-time and regular part-time employees, exclud-ing all other employees including meat department em-ployees, guards and supervisors as defined in the Act, con-stitute anappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times material the Union was, and is now, theexclusive representative of the employees in the appropri-ate bargaining unit, within the meaning of Section 9(a) ofthe Act.5.By refusing to furnish requested information to theUnion to enable it to bargain meaningfully with Respon-dent; by making unilateral changes in wages and otherconditions of employment of its employees; by bargaining7At the openingof thehearing the union representative read into therecorda pro formarequest for the extraordinary remedy ofreimbursementof legal expenses undertheTiideedecision. Obviously thisis not a case of"frivolous"litigationwithinthe purview ofTiideeand accordingly I denythe Union's request. WAREHOUSE FOODS515in bad faith with the Union; and by receding from agree-ments already reached, with no intention of reaching a fi-nal agreementwith the Union, Respondent has failed tobargain collectively as provided in Section 8(d) of the Act,and has engaged in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6.By laying off employees Noah Parker, Allen Bradley,and Deyonn Parker on January 22, 1975, and Dewitt Brew-er on March 10, 1975, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.7.By discharging employee Alvin Sims on March 8,1975,Respondent has engaged in unfair labor practiceswithin themeaningof Section 8(a)(3). of the Act.8.By interfering with, restraining, and coercing employ-ees in theexerciseof rights guaranteed in Section 7 of theAct Respondent has engaged in unfair labor practiceswithin themeaning ofSection 8(a)(1) of the Act.9.Allegations of the complaint not found violative arehereby recommended to be dismissed.810.The unfair labor practices described above are un-fair labor practices within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent,Warehouse Foods, a Division of M. E.Carter & Company, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to furnish Retail Clerks Union, Local 1529,AFL-CIO, chartered by Retail Clerks International Asso-ciation, the name, address, birthdate, service date, rate ofpay, job classification, insurance contribution, pensioncontribution, if any, and all other wage and employmentinformation of each employee in the bargaining unit forth-with upon being requested to do so by the Union. Theappropriate bargaining unit is:8After the close of the hearing Respondent filed a motion to amend itsanswers in order to plead as a defense the statute of limitationsprovided bySec. 10(b) of the Act, referring to specific allegations of the complaint andrecord testimony respecting such allegations. Counsel for General Counseltelegraphically opposed Respondent's motion as being untimely and incor-rect in certain respects.Thereafter Respondent filed a telegraphic responsetoGeneral Counsel's opposition.No findings herein have been based onmatters beyond the 10(b) period however. Respondent is correct that certaintestimony in the record relating to certain complaint allegations indicatesthe alleged conduct occurred prior to the dates alleged in the complaint. Onthe other hand,counsel for General Counsel is correct in pointing out thatthe original charge was filed May 29, 1975, and therefore testimony con-cerning events occurring in December 1974 would not be outside the 10(b)period.As Respondent'smotion makes no reference to matters outside the10(b) period the motion is denied.Respondent'smotion to correct the tran-script in certain particulars is granted.9In the event no exceptions are filed as provided in Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.All full-time and regular part-time employees, exclud-ing all other employees including Meat Departmentemployees, guards and supervisors as defined in theAct, constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.(b)Making unilateral changes in wages or other termsand conditions of employment without first notifying orconsulting with the Union.(c)Negotiating with the Union in bad faith with no in-tention of entering upon a final and binding bargainingagreement.(d) In any other manner failing to bargain in good faithwith the said Union.2.Laying off any of our employees because of theirmembership in or activities in behalf of the Union or be-cause they engaged in other concerted activity for theirmutual aid and protection.3.Discharging any of our employees because of theirmembership in or activities in behalf of the Union or be-cause they engaged in other concerted activity for theirmutual aid and protection.4. Interrogating and threatening our employees witheconomic reprisals, or making them promises of benefitconditioned on their abandoning their union interest oractivity, or in any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.5.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Forthwith, upon request, furnish the Union all wageand related information pertaining to employees in thebargaining unit including the name, address, birthdate, ser-vice date, rate of pay, job classification, insurance contri-bution, pension contribution, if any, and all other wageand employment information of each employee in the bar-gaining unit upon being requested to do so by the Union.(b)Make whole the following employees for loss of payduring their respective periods of layoff: Noah Parker, Al-len Bradley, Deyonn Parker, and Dewitt Brewer.(c)Offer Alvin Sims immediate reinstatement to his for-mer or substantially equivalent job and make him wholefor any loss of pay resulting from such discharge.10(d)Offer, upon their unconditional application, to rein-state the striking employees to their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs, dis-missing, if necessary, any replacement, and make themwhole for any loss of pay for the period commencing 5days after the date of any such application.(e)Bargain with the Union, upon request, in good faith,and reduce to writing any agreement reached.(f)Post at its offices and places of business in WestMemphis, Arkansas, copies of the attached notice marked"Appendix." 11 Copies of the notice, on forms provided bytheRegional Director for Region 26, shall, after being10To be computed on the basis set forth in F.W. Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).11 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read, "Posted PursuantContinued 516DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned by a representative of Respondent, be posted imme-ing all places where notices to employees are customarilydiately upon receipt thereof and be maintained by it for 60posted. Reasonable steps shall be taken to ensure that saidconsecutive days thereafter, in conspicuous places, includ-notices are not altered, defaced, or covered by any othermaterial.to a Judgment of the United StatesCourt of Appeals Enforcing an Order of(g)Notify said Regional Director for Region 26, in writ-the NationalLaborRelations Board"ing, within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.